EX‑34.34 (logo) NDB LLP Accountants & Consultants Report of Independent Registered Public Accounting Firm Senior Management Rialto Capital Advisors, LLC We have examined Management's Assertion, included in the accompanying Management's Assertion on Compliance with Applicable Regulation AB Servicing Criteria ("Management Assertion"), that Rialto Capital Advisors, LLC ("Rialto"), complied with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission's (SEC) Regulation AB with respect to the commercial mortgage loan platform ("Regulation AB Platform") as defined in the Management Assertion related to the below­ named Commercial Mortgage-Asset Backed Securities Transactions, except for any instances of material non-compliance described therein, as of December 31, 2016, and for the reporting period of January 1, 2016, to December 31, 2016, or the applicable shorter period there within, excluding criteria 1122 (d)(l)(iii), (d)(3)(ii), (d)(3)(iii), (d)(3)(iv), (d)(4)(iv), (d)(4)(v), (d)(4)(ix), (d)(4)(x) (d)(4)(xi), (d)(4)(xii), (d)(4)(xiii), (d)(4)(xiv), and (d)(4)(xv), which management has determined are not applicable to the activities performed by Rialto with respect to the platform. Pooling and Servicing Agreements Applicable Certification Period WFRBS 2012-C8 January 1, 2016, to December 31, 2016 FDIC 2012-C1 January 1, 2016, to December 31, 2016 WFCM 2012-LC5 January 1, 2016, to December 31, 2016 UBS-Barclays 2012-C3 January 1, 2016, to December 31, 2016 UBS-Barclays 2012-C4 January 1, 2016, to December 31, 2016 GSMS 2012-GCJ9 January 1, 2016, to December 31, 2016 JPMCC 2012-LC9 January 1, 2016, to December 31, 2016 COMM 2013-LC6 January 1, 2016, to December 31, 2016 WFRBS 2013-C12 January 1, 2016, to December 31, 2016 UBS-Barclays 2013-C6 January 1, 2016, to December 31, 2016 GSMS 2013-GCJ12 January 1, 2016, to December 31, 2016 WFRBS 2013-C14 January 1, 2016, to December 31, 2016 WFRBS 2011-C5 January 1, 2016, to December 31, 2016 WFCM 2013-LC12 January 1, 2016, to December 31, 2016 WFRBS 2011-C2 January 1, 2016, to December 31, 2016 WFRBS 2011-C3 January 1, 2016, to December 31, 2016 WFRBS 2011-C4 January 1, 2016, to December 31, 2016 UBS-Citigroup 2011-C1 January 1, 2016, to December 31, 2016 UBS 2012-C1 January 1, 2016, to December 31, 2016 WFRBS 2012-C6 January 1, 2016, to December 31, 2016 GSMS 2011-GC3 January 1, 2016, to December 31, 2016 COMM 2013-LC13 January 1, 2016, to December 31, 2016 WFRBS 2013-C16 January 1, 2016, to December 31, 2016 GSMS 2013-GCJ16 January 1, 2016, to December 31, 2016 WFRBS 2013-C17 January 1, 2016, to December 31, 2016 GSMS 2012-GC6 January 1, 2016, to December 31, 2016 MSBAM 2013-C13 January 1, 2016, to December 31, 2016 COMM 2014-CCRE14 January 1, 2016, to December 31, 2016 MSBAM 2014-C14 January 1, 2016, to December 31, 2016 WFRBS 2014-LC14 January 1, 2016, to December 31, 2016 COMM 2014-LC15 January 1, 2016, to December 31, 2016 WFRBS 2014-C20 January 1, 2016, to December 31, 2016 COMM 2014-CCRE18 January 1, 2016, to December 31, 2016 CGCMT 2014-GC23 January 1, 2016, to December 31, 2016 MSBAM 2014-C17 January 1, 2016, to December 31, 2016 COMM 2014-UBS5 January 1, 2016, to December 31, 2016 MSBAM 2014-C18 January 1, 2016, to December 31, 2016 COMM 2012-CCRE4 January 1, 2016, to December 31, 2016 COMM 2012-LC4* January 1, 2016, to December 31, 2016 WFRBS 2014-C24 January 1, 2016, to December 31, 2016 JPMBB 2014-C25 January 1, 2016, to December 31, 2016 LCCM 2014-909 January 1, 2016, to December 31, 2016 MLMI 1998 -C3 January 1, 2016, to December 31, 2016 WFCM 2014-LC18 January 1, 2016, to December 31, 2016 COMM 2015-DCl January 1, 2016, to December 31, 2016 GSMS 2015-GC28 January 1, 2016, to December 31, 2016 WFCM 2015-C27 January 1, 2016, to December 31, 2016 WFCM 2015-LC20 January 1, 2016, to December 31, 2016 WFCM 2015-NXS1 January 1, 2016, to December 31, 2016 CSAIL 2015-C2 January 1, 2016, to December 31, 2016 WFCM 2015-NXS2 January 1, 2016, to December 31, 2016 COMM 2015-PC1 January 1, 2016, to December 31, 2016 CSAIL 2015-C3 January 1, 2016, to December 31, 2016 WFCM 2015-SG1 January 1, 2016, to December 31, 2016 WFCM 2015-LC22 January 1, 2016, to December 31, 2016 COMM 2015-CCRE27 January 1, 2016, to December 31, 2016 WFCM 2015-NXS4 January 1, 2016, to December 31, 2016 MSCI 2015-UBS8 January 1, 2016, to December 31, 2016 CSAIL 2016-C5 February 9, 2016, to December 31, 2016 WFCM 2016-C32 February 18, 2016, to December 31, 2016 WFCM 2016-NXS5 February 26, 2016, to December 31, 2016 CGCMT 2015-GC27* January 1, 2016, to December 31, 2016 WFCM 2016-C33 March 31, 2016, to December 31, 2016 MSBAM 2016-C29 May 5, 2016, to December 31, 2016 CFCRE 2016-C4 May 18, 2016, to December 31, 2016 GSMS 2016-GS2* May 31, 2016, to December 31, 2016 BACM 2016-UBS10 June 7, 2016, to December 31, 2016 SGCMS 2016-C5 July 19, 2016, to December 31, 2016 WFCM 2016-BNK1 August 18, 2016, to December 31, 2016 CD 2016-CD1 August 25, 2016, to December 31, 2016 GSMS 2016-GS3 September 30, 2016, to December 31, 2016 MSBAM 2016-C31 November 14, 2016, to December 31, 2016 CGCMT 2016-C3 November 17, 2016, to December 31, 2016 CFCRE 2016-C6 November 22, 2016, to December 31, 2016 CSAIL 2016-C7 November 22, 2016, to December 31, 2016 MSC 2016-UBS12 December 7, 2016, to December 31, 2016 *As qualified by Management’s Assertion and the relevant Annual Statements of Servicer Compliance (Item 1123). Management is responsible for Rialto's compliance with the servicing criteria. Our responsibility is to express an opinion on Management's Assertion about Rialto's compliance with the relevant servicing criteria based on our examination. Our examination was conducted in accordance with standards of the Public Company Accounting Oversight Board (PCAOB) (United States) and, accordingly, included examining on a test basis, evidence about Rialto's compliance with the servicing criteria and performing such other procedures as we considered necessary in the circumstances. Our examination included a selection of samples of transactions and compliance activities related to the platform during the examination period and determining whether Rialto processed those transactions and performed those activities in compliance with the relevant servicing criteria. Our testing of selected transactions and compliance activities was limited to calculations, reports, and activities performed by Rialto during the period covered by this report.
